[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court finds that the defendant's claim to the jury list is untimely pursuant to General Statutes § 52-215. General Statutes § 52-215 provides: "When . . . an issue of fact is joined, the case may, within ten days after such issue of fact is joined" be claimed to the jury list. The ten day period began to run after the defendant filed her answer on April 16, 1998. The June 17, 1998 claim to the jury is, therefore, untimely.
The court is aware that a new ten day period can be created by filing an amended pleading as long as a new issue of fact is introduced into the case. Javits v. Marshall's Inc.,40 Conn. App. 261, 266, 670 A.2d 886, cert. denied, 236 Conn. 915,673 A.2d 1142 (1996). The plaintiff filed an objection to the defendant's leave to amend. The court sustains the plaintiff's objection. This court finds that the defendant' s attempt to amend the answer is solely an attempt to create a new ten day period at this late date as a dilatory tactic. Because the case is on the Court Trial List for July 8, 1998, the court finds that CT Page 8309 the plaintiff will be prejudiced by allowing the defendant to amend the answer.
Because the plaintiff's objection to defendant's request for leave to amend is sustained, the plaintiff's motion to strike the defendant's claim for the jury is granted.
D'ANDREA, J.